  Case 19-25058       Doc 8    Filed 07/15/19        Entered 07/15/19 12:00:48       Desc Main
                                  Document           Page 1 of 2




Mark S. Middlemas, USB No. 9252
Tom Cook, USB No. 5846
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for JPMorgan Chase Bank, National Association
L&A Case No. 10.64245.7

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                   Central Division


In re:                                                    Bankruptcy No. 19-25058 RKM

Deone L. Clayson,                                              (a Chapter 13 case)

                                           Debtor.             Filed Electronically


                                APPEARANCE OF COUNSEL


         Lundberg & Associates, PC enters an appearance on behalf of JPMorgan Chase Bank,

National Association ("Creditor"), a secured creditor in the above-referenced bankruptcy. Please

add the following to the mailing matrix:

                                      Mark S. Middlemas
                                      Lundberg & Associates, PC
                                      3269 South Main Street, Suite 100
                                      Salt Lake City, UT 84115
  Case 19-25058        Doc 8     Filed 07/15/19       Entered 07/15/19 12:00:48     Desc Main
                                    Document          Page 2 of 2




       DATED: July 15, 2019.

                                              LUNDBERG & ASSOCIATES, PC


                                              By /s/Mark S. Middlemas
                                              Mark S. Middlemas
                                              Attorneys for Creditor


     CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

       I certify that, on July 15, 2019 I electronically filed the foregoing Appearance of Counsel

with the United States Bankruptcy Court for the District of Utah by using the CM/ECF system.

                        CERTIFICATE OF SERVICE – MAIL, OTHER

       I certify that, on July 15, 2019 I caused to be served a true and correct copy of the

foregoing Appearance, as follows:

Mail Service – By regular first class United States mail, postage fully pre-paid addressed to:

                               Deone L. Clayson
                               6237 South 4800 West
                               Spanish Fork, UT 84660
                                      Pro Se Debtor


                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                  2
